DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

Status of Rejections
The rejection(s) of claim(s) 2 and 6 is/are obviated by applicant’s amendments. 
All other previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments. 

Claims 1, 3-5, 8-9, and 21 are pending and under consideration for this office action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 8-9, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

MPEP 2164.01 states the following:
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)…There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

(A), (B), (F), (G): The claims are drawn to a catalyst comprising a catalytic component and a carbon component on a first surface of the catalytic component. The carbon component is graphene and the catalytic component is nickel. It further claimed that “wherein the carbon component interacts with the first surface via forces consisting of van der Waals forces such that the carbon component is provided a first distance from the first surface”. 

The specification appears to only discuss the surface interactions in [0020]:
According to some aspects, distance d1 and/or distance d2 may result from 
the one or more forces maintaining the carbon component in its position relative to the catalytic component. For example, the catalytic component and the carbon component may be at least partially maintained in their positions relative one another by one or more chemical interactions, and in particular, by van der Waals forces. It should be understood that van der Waals forces comprise forces provided by the attraction and repulsion between atoms, molecules, and/or surfaces, such as the attraction and repulsion between atoms, molecules, and/or surfaces.

(C), (E): Dahal et al (“Graphene–nickel interfaces: a review”, Nanoscale, 2014, 6, 2548-2562) teaches the following regarding the interactions between nickel and graphene: 
This interaction causes a smaller separation between the nickel surface and graphene (0.21 nm) than the typical van der Waals gap-distance between graphitic layers (0.33 nm).
As the applicant argues in Arguments/Remarks filed on 11/12/2021 with respect to Dahal:
Applicant submits that Dahal teaches that the interaction between graphene and nickel is caused due to hybridization of metal d-electrons with the orbitals of graphene, causing a smaller separation than the typical van der Waals gap-distance. See Abstract, Dahal. Applicant further submits that currently amended claim 1 states that the interaction between the carbon component and first surface of the catalytic component is via at least van der Waals forces. (Emphasis Added). Thus, Dahal's teachings are in clear contrast with the Examiner's allegations, and the claimed invention, as recited in amended claim 1. Applicant submits that Dahal teaches that the interaction between graphene and nickel is caused by a mechanism other than the van der Waals forces.

(D), (H): It is clear that Dahal teaches that nickel and graphene interact with forces that are more than just van der Waals forces. As mentioned above, the instant disclosure states “For example, the catalytic component and the carbon component may be at least partially maintained in their positions relative one another by one or more chemical interactions, and in particular, by van der Waals forces”. A person having ordinary skill in the art at the time of filing would understand there being more than just van der Waals forces present between the nickel component and the carbon component based on those two teachings. There are no examples in the disclosure showing only van der Waals forces present between the two components or what specific structural differences there in the instant inventions components that would result in only van der Waals forces. Thus, there is undue experimentation required to try and develop a catalyst between the components with only van der Waals forces present without any explanation of how this was accomplished. 

Response to Arguments
Applicant’s arguments filed 03/07/2022 with respect to the 35 USC 103 rejections over Ito in view of the new amendments have been fully considered and are persuasive.  The 35 USC 103 rejections over Ito have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795